Citation Nr: 0208114	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  00-00 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disorders, 
currently classified as impulse control disorder, 
intermittent explosive disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 19, 1985, to May 
4, 1989, from which he was honorably discharged.  The veteran 
also served a term of service from May 5, 1989, to July 8, 
1994, for which he received a bad conduct discharge.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a June 1997 rating decision by the 
Regional Office (RO), located in San Juan, the Commonwealth 
of Puerto Rico, of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's psychiatric disorders, currently classified 
as impulse control disorder, intermittent explosive disorder, 
and depression, are first shown in August 1994 for VA 
purposes.

3.  The evidence does not demonstrate that the veteran's 
psychiatric disorders, currently classified as impulse 
control disorder, intermittent explosive disorder, and 
depression, and initially manifesting post service, are 
related to the veteran's period of qualifying active service.


CONCLUSION OF LAW

The veteran's psychiatric disorders, currently classified as 
impulse control disorder, intermittent explosive disorder, 
and depression, were not incurred in nor aggravated during 
his qualifying period of service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In 
this case, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  Specifically, the 
veteran was requested to submit further evidence needed to 
substantiate his claim in a letter from the RO in August 
2001.  He was additionally advised and notified of VA's duty 
to assist in developing a claim, the pertinent regulations, 
and the evidence necessary to establish service connection 
for his psychiatric disorders in the October 1999 Statement 
of the Case.  

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claim for service connection 
for psychiatric disorders have been properly developed and 
that all relevant evidence needed for an equitable resolution 
of this issue on appeal have been identified and obtained by 
the RO.  Specifically, the RO sought and obtained the 
veteran's service medical records, VA medical treatment 
records, and a VA hospital discharge summary.  In addition, 
the veteran was afforded a VA examination for compensation 
purposes in August 1999.  The Board has not been made aware 
of any additional evidence that is available in connection 
with this appeal, nor is there any indication of any evidence 
that the RO has not obtained and associated with the claims 
file.  Therefore, no further assistance to the veteran 
regarding development of evidence is required and the duty to 
assist the veteran has been satisfied.  VCAA, 38 U.S.C. §§ 
5102, 5103, 5107; 66 Fed. Reg. 45,620 (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

II. Service Connection for Psychiatric Disorders

The veteran contends that he should be service connected for 
a "nervous condition," or more specifically, an impulse 
control disorder, intermittent explosive disorder, and 
depression.  However, after a complete and thorough review of 
the evidence, the Board finds that his contentions are not 
supported by the evidence, and that his claim fails.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Establishing service connection for a 
particular disability that has not been clearly shown in 
service requires the existence of a current disability and a 
nexus or link between that disability and a disease 
contracted or an injury sustained during service.  38 C.F.R. 
§ 3.303(d).

At the outset, the Board notes that the veteran has two 
periods of service, one from which he was honorably 
discharged, and a second period for which he received a bad 
conduct discharge due to a general court martial.  The 
evidence of record reveals the trial and date the sentence 
was adjudged was in June 1993.  To qualify as a veteran for 
VA compensation, the period of service on which the former 
service member bases a claim must have been terminated by a 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. 
§§ 3.12(a), 3.12(c)(2) (benefits are not payable where the 
former service member was discharged or released by reason of 
the sentence of a general court martial).  As such, the 
veteran may not base a claim for VA compensation on his 
period of service from May 5, 1989, to July 8, 1994, as he 
was discharged from this period of service by reason of a 
general court martial.  Therefore, the period of service from 
June 19, 1985, to May 4, 1989, from which the veteran was 
honorably discharged, is the period of service on which the 
veteran's claim must be based to receive VA compensation.

The veteran's service medical records do not indicate that 
any psychiatric disorders manifested during his qualifying 
period of service.  The August 1984 service medical record of 
his induction examination reflects that the veteran indicated 
he had not had any "nervous trouble of any sort," or 
"depression or excessive worry," as well as indicating he 
had never been treated for a mental condition.  The service 
medical record from a December 1986 examination reflects the 
veteran gave the same responses again.  His service medical 
records from his qualifying period of service, from June 19, 
1985, to May 4, 1989, are void of any treatment or diagnosis 
of any psychiatric disorder.

The Board notes that the veteran's service medical records 
for the year following his qualifying period of service are 
also void of treatment or diagnosis of any psychiatric 
disorder that would trigger a presumptive period of service 
connection.  See 38 U.S.C.A. §§ 1137, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a) (certain chronic diseases, including 
psychoses, will be considered to have been incurred in 
service when manifested to a compensable degree within one 
year of separation from service).

August 1994 VA medical records indicate a provisional 
diagnosis of a neuropsychiatric condition and complaints of 
depression and insomnia from the veteran.  A September 1994 
VA discharge summary reflects a diagnosis of major depression 
with psychotic features.  The summary indicates that the 
veteran was referred for admission by a VA physician at the 
outpatient clinic due to depression, insomnia, loss of 
energy, and suicidal ideas.

A psychiatric report from a private psychiatrist, Ada L. 
Delgado Mateo, M.D., dated in November 1997, was submitted by 
the veteran with his Notice of Disagreement in December 1997.  
The psychiatric report proffers a diagnosis of chronic 
undifferentiated schizophrenia and reflects that the veteran 
presented with such symptoms as difficulty sleeping, social 
isolation, auditory hallucinations, poor impulse control, 
inappropriate and aggressive behavior, and poor social 
judgment.  The veteran subsequently received a VA mental 
examination in August 1999.  The examination report reflects 
that the schizophrenia diagnosis proffered by the private 
physician was not sustained.  Instead, the August 1999 
examination report reflects a diagnosis of impulse control 
disorder, intermittent explosive disorder, and depression.  
Symptoms such as very poor insight, memory difficulties, and 
inappropriate affect are reflected in the examination report.  
The examination report also reflects that the veteran 
described multiple incidences in which he reacted with overt 
violence or destructiveness due to minimal provocation.  
Additionally, the examination report reveals the following:

Before we render a final diagnosis, we 
would like to comment on the fact that in 
the period of military service, under 
consideration which was up to 1989 there 
are absolutely no incidences or any kind 
of description relating to a 
neuropsychiatric condition in this 
veteran.

The examination report also reveals the following statement, 
"Again, we repeat that during the veteran's first period of 
service, there is no indication of any kind of psychiatric 
disorder."

As the veteran's psychiatric disorders are not shown in the 
service medical records from his qualifying period of 
service, the question before the Board is whether the current 
manifestation of the psychiatric disorders are causally 
related to the veteran's service, such that service 
connection could be assigned.  See 38 C.F.R. § 3.303.  While 
the veteran does have a current disability, the medical 
evidence does not establish a nexus or link between his 
psychiatric disorders and his qualifying period of service.  
In fact, the August 1999 examination report stated that there 
was absolutely no incidences or any kind of description 
relating to any kind of psychiatric disorder.  Therefore, the 
Board finds that the veteran's psychiatric disorders, 
currently classified as impulse control disorder, 
intermittent explosive disorder, and depression, are not 
causally related to his qualifying period of service.  See 
38 C.F.R. § 3.303(d).

With specific regard to the veteran's contention that his 
psychiatric disorders are a result of his military service, 
there is no indication that the veteran possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  His statements regarding the cause of his 
psychiatric disorders are insufficient.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the Board 
finds that the veteran's statements regarding the cause of 
his psychiatric disorders do not qualify as competent medical 
evidence to causally relate his psychiatric disorders to his 
qualifying period of service.

In brief, the evidence does not show that the veteran's 
psychiatric disorders, currently classified as impulse 
control disorder, intermittent explosive disorder, and 
depression, were incurred during his qualifying period of 
service.  Neither does the evidence show that his 
manifestations of these disorders are causally related to his 
qualifying period of service.  Accordingly, the Board 
concludes that the preponderance of the evidence weighs 
against the veteran's claim for service connection for 
psychiatric disorders, currently classified as impulse 
control disorder, intermittent explosive disorder, and 
depression.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b).  The Board has considered the doctrine 
of reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for psychiatric disorders, currently 
classified as impulse control disorder, intermittent 
explosive disorder, and depression, is denied.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

